department of the treasury internal_revenue_service washington d c office_of_chief_counsel date cc el d br4 gl-510451-98 uilc number release date internal_revenue_service national_office chief_counsel_advice memorandum for edward f peduzzi associate district_counsel cc ner pen pit from chief branch disclosure litigation cc el d david l fish subject migration study contract between pennsylvania department of revenue and third party this office has reviewed the proposed migration study contract between pennsylvania department of revenue and a third party our comments follow federal tax information protected under sec_6103 may be provided to pennsylvania department of revenue pursuant to sec_6103 for purposes of and only to the extent necessary in the administration of pennsylvania tax laws under the terms of the proposed migration study contract pennsylvania department of revenue would redisclose specified items of the federal tax information that it receives under sec_6103 to its third party contractor pursuant to sec_6103 and implementing sec_301_6103_n_-1 for use by the third party contractor in performing the migration study contract pennsylvania department of revenue is authorized to redisclose federal tax information obtained under sec_6103 in connection with the contractual procurement of services for purposes of tax_administration as defined in sec_6103 sec_6103 n and sec_301_6103_n_-1 therefore provided the proposed migration study contract is a contract for procurement of services for sec_6103 explicitly permits a state tax agency to disclose to sec_6103 contractors such representatives shall not include any individual who is the chief_executive_officer of such state or who is neither an employee or legal_representative of such agency body or commission nor a person described in subsection n id emphasis added gl-510451-98 purposes of pennsylvania tax_administration pennsylvania department of revenue may in accordance with sec_301_6103_n_-1 redisclose sec_6103 protected federal tax information to its contractor to the extent necessary in connection with the procurement or performance of such services disclosures will be treated as necessary only if the procurement or performance of such services cannot otherwise be reasonably properly or economically carried out or performed without such disclosures sec_301_6103_n_-1 disclosures pursuant to sec_6103 in conjunction with sec_6103 are conditioned on the intended recipient establishing maintaining and complying with such security and safeguard conditions and requirements as the internal_revenue_service service deems necessary or appropriate to protect the confidentiality of federal tax information and to prevent disclosures in a manner not authorized by sec_6103 in conjunction with sec_301_6103_n_-1 sec_301_6103_n_-1 each such contract shall provide that such person and officers and employees of the person shall comply with all such applicable conditions and restrictions as may be prescribed by the service moreover each officer and employee of a contractor to whom federal tax information is or may be disclosed under the authority of sec_6103 in conjunction with sec_6103 n -1 a must be notified in writing of the use they may make of such information of their obligation to protect such information from unauthorized disclosure or use and of the penalties for unauthorized disclosure or use of such information sec_301_6103_n_-1 accordingly it is critical that the proposed contract clearly identify the specific third party s with whom a state tax agency intends to contract which third party will be subject_to such notification requirements the service may take such actions as are deemed necessary to ensure that all requirements or conditions including notification security and safeguard requirements of disclosure pursuant to sec_6103 in conjunction with sec_6103 are or will be satisfied including suspension of further sec_6103 disclosures to the state tax agency sec_301_6103_n_-1 similarly the service has authority to preclude disclosures to contractors or to proposed contractors where it is not satisfied the required safeguards are being or will be met or if the service is not satisfied that the contractual language meets the regulatory requirements or otherwise considers such language to be deficient as to protection of tax data
